                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY


DONNA DISSELKAMP, et al.,                            )
                                                     )
       Plaintiffs,                                   )
                                                     )
v.                                                   )    Civil Action No. 3:18-CV-00048-GNS
                                                     )
NORTON HEALTHCARE, INC., et al.,                     )
                                                     )
       Defendants.                                   )

                                 *************************

                     NOTICE OF FILING – PLAN OF ALLOCATION

       The undersigned notifies the Court and all parties of record that the Plan of Allocation is

attached hereto. This was inadvertently left out of the Unopposed Motion to Certify Class and

Grant Final Approval of Settlement Class for Final Approval. (DN 122).



                                             Respectfully submitted,
                                             /s/John S. Friend
                                             John S. Friend
                                             Robert W. “Joe” Bishop
                                             Lauren Freeman
                                             Bishop Friend, P.S.C.
                                             6520 Glenridge Park Place, Suite 6
                                             Louisville, Kentucky 40222
                                             firm@bishoplegal.net
                                             502-425-2600



                                  CERTIFICATE OF SERVICE
        I hereby certify that on June 24, 2021, a copy of the foregoing was served electronically
on all parties of record in accordance with the method established under this Court’s CM/ECF
Administrative Procedures and Standing Order.

                                                     /s/John S. Friend
                                                     Counsel for Plaintiffs
                                    PLAN OF ALLOCATION

1. Calculation of payments to individual Class Members - payments to each Class Member shall be
   calculated by the Settlement Administrator based on information provided by the Recordkeeper
   as follows:

       a. For each Class Member, the Settlement Administrator shall determine a GIC Allocation
          Score. A Class Member’s GIC Allocation Score shall be the sum of: (1) his or her period-
          ending account balances invested in the Principal Fixed Income Option (the “GIC”) from
          the beginning of the Class Period to December 31, 2018, each weighted by the percentage
          of days in the period during which the balance was invested in the GIC, measured in points
          such that each dollar invested in the Plan equals one (1) point;

       b. The GIC Percentage referred to in 2 below is sixty-percent (60%);

       c. For each Class Member, the Settlement Administrator shall determine a Recordkeeping
          Allocation Score. A Class Member’s Recordkeeping Allocation Score shall be the sum of:
          (1) his or her period-ending account balances invested in the Plan, each weighted by the
          percentage of days during which the balance was invested in the Plan during the Class
          Period, measured in points such that each dollar invested in the Plan equals one (1) point;
          and,

       d. The Recordkeeping Percentage referred to in 2 below is forty-percent (40%).

2. The Settlement Administrator shall determine the total settlement payment available to each
   Class Member (the “Class Member Entitlement Amount”) equal to the sum of: (i) the product of
   (a) each such Class Member’s pro rata share of the Net Settlement Fund based on his or her GIC
   Allocation Score compared to the sum of the GIC Allocation Scores for all Class Members and (b)
   the GIC Percentage; and, (ii) the product of (a) each such Class Member’s pro rata share of the
   Net Settlement Fund based on his or her Recordkeeping Allocation Score compared to the sum of
   the Recordkeeping Allocation Scores for all Class Members and (b) the Recordkeeping Percentage.
   For a Non-Account Class Member, if the Class Member Entitlement Amount is calculated by the
   Settlement Administrator to be less than $15.00, then that Non-Account Class Member’s payment
   or pro rata share shall be zero for all purposes pursuant to Paragraph 29 of the Stipulation of
   Settlement (DN 116-2).

3. The aggregate of all Class Members’ Entitlement Amounts may not exceed the amount of the Net
   Settlement Fund. In the event that the Settlement Administrator determines that aggregate
   monetary payment pursuant to the Plan of Allocation would exceed the amount of the Net
   Settlement Fund, the Settlement Administrator is authorized to make such pro rata changes as
   are necessary to ensure that the aggregate monetary payment pursuant to the Plan of Allocation
   does not exceed the amount of the Net Settlement Fund.
